865 F.2d 255Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Clarence B. JACKSON, Plaintiff-Appellant,v.Donald L. DOTSON, Chairperson;  Patricia Diaz-Dennis,Member;  Wilford W. Johansen, Member;  Marshall B. Babson,Member;  James M. Stephens, Member;  Rosemary Collyer,General Counsel, National Labor Relations Board;  NationalLabor Relations Board, Defendants-Appellees.
No. 88-3567.
United States Court of Appeals, Fourth Circuit.
Submitted:  Oct. 31, 1988.Decided:  Dec. 8, 1988.

Before K.K. HALL, SPROUSE and WILKINS, Circuit Judges.
Clarence B. Jackson, appellant pro se.
Breckinridge Long Willcox, United States Attorney, Robert Neal McDonald, Martin Stanley Himeles, Jr.  (Office of the United States Attorney), for appellees.
PER CURIAM:


1
Clarence B. Jackson appeals from the district court's order dismissing his action brought pursuant to Title VII of the Civil Rights Act of 1964, 42 U.S.C. Sec. 2000e, et seq.    Our review of the record and the district court's opinion discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.  Jackson v. Collyer, C/A No. PN-86-3066 (D.Md. May 23, 1988).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


2
AFFIRMED.